Citation Nr: 1105925	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

2.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

As to the Veteran's TDIU claim, he has been assigned a 60 percent 
rating for coronary artery disease; a 20 percent rating for 
diabetes mellitus type II; a 10 percent rating for degenerative 
arthritis of the lumbar spine with nerve root compression; a 10 
percent rating for degenerative arthritis of the cervical spine 
with nerve root compression; a 0 percent rating for appendectomy; 
a 0 percent rating for fissure in anus; a 0 percent rating for 
hemorrhoids; a 0 percent rating for medial lipoma in the right 
scapula; and a 0 percent rating for multiple hyperpigmented nevi 
and seborrheic keratoses.  The combined disability rating is 70 
percent.  Therefore, he meets the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then 
is whether his service-connected disabilities prohibit him from 
sustaining gainful employment.

On VA examination in February 2007, the examiner opined that the 
Veteran would be employable in a sedentary to light duty 
occupation with his heart condition.  In a September 2007 letter, 
the Veteran's treating VA physician stated that the Veteran 
suffered from numerous co-morbidities, including diabetes 
mellitus type II, coronary artery disease, congestive heart 
failure, and osteoarthritis.  The physician found that as such, 
the Veteran was unemployable.  He also opined that the Veteran 
might be able to be considered for a desk/computer job but that 
his carpal tunnel syndrome would make that impossible.  In 
rendering his opinion, the February 2007 VA examiner did not take 
into consideration all of the Veteran's disabilities for which he 
was service-connected but only provided an opinion with regards 
to the Veteran's heart condition.  Similarly, the September 2007 
VA physician also did not consider all of the Veteran's service-
connected disabilities when rendering his opinion about whether 
the Veteran was unemployable.  It thus remains unclear whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disability.  Thus, VA 
must obtain a medical opinion addressing whether it is at least 
as likely as not that his service-connected disabilities render 
him unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  As such, this issue must be remanded.

With respect to the Veteran's claim for special monthly 
compensation based on the need for regular aid and attendance or 
by reason of being housebound, at a January 2008 VA examination, 
the examiner found that the Veteran was able to perform routine 
activities of daily living and that he was not confined to bed, 
his home, or the immediate premises.  He was deemed able to bathe 
and dress himself with minimal assistance and use the toilet 
without assistance.  He was also found to be able to protect 
himself from the hazards of daily living.  The examiner noted 
that although he used a cane for stability, he was able to 
ambulate.  He further reported that the Veteran was receiving 
nursing and physical therapy associated with a recent 
hospitalization but that the expectation was that this care would 
discontinue as he continued to recover.  

In a February 2008 statement, however, the Veteran's private 
physician reported that his activities of daily living were 
affected by many of his medical problems.  He reported that the 
Veteran had to use a cane to walk and was unable to cook for 
himself or prepare food that required prolonged standing time in 
the kitchen.  He also found that the Veteran needed some 
assistance in bathing due to gait instability and that he had 
difficulty traveling for anything more than errands around town.  
The physician explained that the main reason the Veteran had been 
having problems was due to his gait instability, which had caused 
him to lose consciousness and fall on numerous occasions.  He 
found that this was most probably a consequence of the Veteran's 
coronary artery disease, bradycardia, osteoarthritis, peripheral 
neuropathy, and autonomic dysfunction.  He also stated that 
almost all of these medical problems were the result of or were 
significantly exacerbated by diabetes mellitus.  

In light of the conflicting medical evidence set forth above, the 
Board finds that a VA examination is necessary to adjudicate this 
claim.  As such, this issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining any pertinent, 
outstanding records, schedule the Veteran 
for an examination to ascertain the impact 
of his service-connected disabilities on 
his employability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on his 
employability.  The examiner should opine 
as to whether it is as likely as not that 
the Veteran's service-connected 
disabilities (coronary artery disease, 
diabetes mellitus type II, degenerative 
arthritis of the lumbar spine with nerve 
root compression, degenerative arthritis of 
the cervical spine with nerve root 
compression, appendectomy, fissure in anus, 
hemorrhoids, medial lipoma of the right 
scapula, multiple hyperpigmented nevi and 
seborrheic keratoses) either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

2.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate 
examination to determine eligibility for 
special monthly compensation based on the 
need for aid and attendance or by reason of 
being housebound.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner should address in the examination 
report whether the following are present as 
a result of the Veteran's service-connected 
disabilities: inability to dress or undress 
himself or to keep himself ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this does not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacking at 
the back, etc.); inability to attend to the 
wants of nature; inability to feed himself 
through loss of coordination of the upper 
extremities or through extreme weakness; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his daily 
environment.  The examiner should also 
address whether the Veteran is 
substantially confined to his house (or 
ward or clinical areas, if 
institutionalized) or immediate premises 
due to disabilities that it is reasonably 
certain will remain throughout his 
lifetime.  A complete rationale for any 
opinion expressed and conclusions reached 
should be set forth in a legible report.  

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

